ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_03_EN.txt. 98

DISSENTING OPINION BY JUDGE ZORICIC
[Translation]

I am in entire agreement with the Court’s opinion that matters
concerning the observance of human rights certainly do not fall
within the ambit of the Questions contained in the Request for
an Opinion. Similarly, I agree that the objection to the Court’s
jurisdiction, raised by several States, and which is based on the
argument that the Questions put to the Court relate to a subject
falling exclusively within the domestic jurisdiction of the State
(Article 2, paragraph 7, of the Charter), is ill-founded and cannot
be upheld.

What prevents me, to my regret, from agreeing with the majority
of the Court is entirely a question of principle. In my view, the
Court should have declared that it was unable to answer the
Questions put to it, for the reasons which follow :

The Questions put to the Court are worded as follows :

“I. Do the diplomatic exchanges between Bulgaria, Hungary
and Romania on the one hand and certain Allied and Associated
Powers signatories to the Treaties of Peace on the other, concerning
the implementation of Article 2 of the Treaties with Bulgaria and
Hungary and Article 3 of the Treaty with Romania, disclose dis-
putes subject to the provisions for the settlement of disputes
contained in Article 36 of the Treaty of Peace with Bulgaria,
Article 40 of the Treaty of Peace with Hungary, and Article 38
of the Treaty of Peace with Romania ?

IT. Are the Governments of Bulgaria, Hungary and Romania
obligated to carry out the provisions of the articles referred to in
question I, including the provisions for the appointment of their
representatives to the Treaty Commissions ?”

In Question I, the Court is asked to give its opinion in the first
place as to the existence of a dispute, which is a simple issue of
fact, and, next, on the question whether that dispute is to be
regarded as a dispute subject to the provisions of Articles 36, 38
and 40, respectively, of the Treaties of Peace with Bulgaria,
Romania and Hungary ; that is a question of law.

Question IT is entirely a question of law relating to the existence
of an international obligation for Bulgaria, Romania and Hungary
to execute Articles 36, 38 and 40 of the Peace Treaties and in
particular to appoint their representatives to the Commissions
provided for in those articles.

37
DISSENTING OPINION BY JUDGE ZORICIC 99

The documentation submitted to the Court shows that a diver-
gence of views between the United States of America and the
United Kingdom, on the one hand, and Hungary, Romania and
Bulgaria, on the other hand, concerning the application of the
Treaty provisions relating to human rights, gave rise to another
dispute, the subject of which, and its fundamental issue, is not
only whether a dispute does or does not exist, but whether a dispute
exists of such a nature that the procedural clauses of the Peace
Treaties are applicable to it.

Such a development, in which an original dispute gives rise to
a second, a third, and other disputes, is not a novel feature in
international affairs. It cannot, however, be maintained that, from
a legal point of view, the original dispute is of greater importance
than those to which it gives rise. In each of the subsequent disputes
the States which are in dispute may adopt legal positions indepen-
dently of their attitude in regard to the original dispute; the
solution of each of them produces effects of its own, and the States
concerned are the only judges of the importance—to them—of
the solution reached.

It is beyond question that, in this case, the Request for an
Advisory Opinion relates to a dispute between States, and it is
common ground that it is not concerned with the dispute about
the observance of human rights. On the contrary, Question I asks
the Court to give its opinion on a new dispute which concerns
the applicability of the procedural clauses of the’ Peace Treaties.
The subject-matter of this new dispute is thus clearly something
independent of the former dispute relating to the observance of
human rights. In order to be in a position to answer this Question,
the Court must undertake the interpretation of Articles 36, 38 and
40 of the Peace Treaties. The fact that such an interpretation may
be very simple and very easy has no relevance whatever from the
standpoint of the principle involved. In any case, the Court’s reply
necessarily deals with the essential issue of the present dispute, and,
whether that reply be in the affirmative or in the negative, it cannot
avoid settling the merits of the dispute, or, in other words, deciding
the sole question now in dispute, namely the applicability of Art-
icles 36, 38 and 40 of the Peace Treaties. Accordingly, this dispute is
definitively settled by the Opinion and the legal relations between
the States in dispute are, so far as concerns that question, decided
by the authority of the Court. In other words: Question I has
transferred to the Court the actual decision of the dispute between
the parties, and the Court, by its Opinion, has pronounced upon the
international obligations of Bulgaria, Hungary and Romania,
although those States had not given their consent to the proceedings
before the Court.

Now, it is a fundamental rule of international law that no State
can be compelled to submit its disputes with other States to any
procedure, judicial or otherwise, without its consent. That legal rule

38
DISSENTING OPINION BY JUDGE ZORICIC 100

is founded on the principle of the sovereign equality of States, a
principle which is the corollary of independence and which is expres-
sly recognized by the Charter of the United Nations (paragraph 1
of Article 2).

The considerations which follow are designed to show that this
rule applies not only to the Court’s Judgments but also to its
Advisory Opinions.

*
* *

The Statute and the Rules of Court show that this Court’s
advisory function is a continuance of the advisory function of the
Permanent Court of International Justice (hereinafter called the
P.C.I.J.). Consequently, and having regard to the fact that the
provisions of the Statute and the Rules of the present Court are
essentially the same as those of the Statute and Rules of the former
Court, it follows that these provisions may be applied in the light
of the experience and practice of the P.C.L.J.

It will suffice to explain briefly that the P.C.I.J. had, at the out-
set, considered the States interested in Advisory Opinions simply
as furnishing information, but it very soon perceived that the posi-
tion of the States was substantially different in cases where an
Advisory Opinion related to a dispute actually existing between
States. It was impossible not to admit that, in such cases, the States
in dispute were really parties before the Court and that they must
be given a position similar to that of parties in a contentious case.
Consequently, the Rules of Court were adapted to this need and,
when the Statute was revised, a new Article 68 was introduced
laying down that the provisions of the Statute relating to conten-
tious cases were to be applied to the extent to which the Court
recognized them as applicable.

Article 68, which was inserted bodily in the present Court’s
Statute, is of great importance in determining the position of States
engaged in a dispute which is brought before the Court by way of
a Request for an Advisory Opinion. In that connexion, it should be
noted that Article 68 of the Statute has an imperative character.
It is true that the Court has power to examine whether or not
certain provisions governing contentious cases are applicable in a
given case ; but applicability is an objective criterion, and if the
Court finds that a clause is applicable, it is obliged to apply it. That
is made clear, not only by the actual words of Article 68, but also
by the very clear and express explanations that were given on the
occasion of the revision of the Court’s Statute in the report by the
Jurists’ Committee of the League of Nations (L.N. C/166/M/66.
1920. V, p. 117), and in the letter sent to the President of the Assem-
bly by the President of the Conference of States signatories of the
Statute (L.N. C/154/M/173. 1929. V, p. 79).

In view of these facts, it seems to me beyond doubt that the
position of States in dispute is, even in advisory matters, the same

39
DISSENTING OPINION BY JUDGE ZORIÈIÉ IOX

as that of parties before the Court. They have an indisputable right
to submit statements, to furnish and to demand evidence, to dispute
the allegations of the opposing party, and they are even entitled
to have a judge on the bench (Article 83 of the Rules of Court).
It follows that a request for an opinion cannot be regarded as giving
rise solely to a relation between the Court and the international
organ which asks for the Opinion, but that, on the contrary, in
addition to that relation, other relations may be established first,
between the Court and the parties, and, again, between the parties
themselves. (Cf. Negulesco : ““L’évolution de la procédure des avis
consultatifs de la C. P. J. 1”, Recueil des Cours, Vol. 57.)

*
* *

The position of States in dispute being thus established, in my
view, as that of parties before the Court, it is desirable to examine
the effects which an advisory opinion relating to a legal question
actually pending between States (Article 82 of the Rules of Court)
may produce upon the said States.

It is clear that an advisory opinion is, in its legal nature, different
from a judgment. In a judgment, which is always the result of a
contentious case, the Court decides all the issues in dispute, the
judgment is unappealable and becomes res judicata, so that the
rights and obligations of the States are legally and definitively
established.

Advisory opinions, on the other hand, are given at the request of
an international organ authorized to ask for them ; the Court gives
its answer to the questions put to it, but the opinion possesses no
binding force.

This is certainly the difference between a judgment and an
advisory opinion, regarded from a formal and strictly legal point of
view. In actual life, however, the matter often assumes a very dif-
ferent aspect and it may be said that, in practice, an advisory opinion
given by the Court in regard to a dispute between States is nothing
else than an unenforceable judgment. The first reason is that, in
such a case, the procedure normally follows the same course as in
an actual contentious case. The States parties to the dispute submit
written and oral statements, the case is argued in open Court, the
full Court deliberates, the national judges take part in the delibera-
tions of the Court and in the voting and, finally, the opinion is read
out at a public sitting and printed in the Court’s publications
exactly in the same way as a judgment.

Secondly, the Court’s advisory opinions enjoy the same authority
as its judgments, and are cited by jurists who attribute the same
importance to them as to judgments. The Court itself refers to its
previous advisory opinions in the same way as to its judgments.

Thirdly, an advisory opinion which is concerned with a dispute
between States from a legal point of view amounts to a definitive

40
DISSENTING OPINION BY JUDGE ZORICIÉ 102

decision upon the existence or non-existence of the legal relations,
which is the subject of the dispute. It follows that the opinion can-
not fail to exercise very great influence on the respective legal posi-
tions of the States, all the more so because the opinion may be used
as a means of psychological pressure upon the governments of the
States concerned.

It is for these very reasons that States have always objected to
their cases, their disputes, the positions they have adopted and the
interests thereby involved being discussed and decided by a court
of justice without their consent. It will suffice in this connexion to
refer to the fifth reservation of the United States of America in
regard to the accession of the United States to the Protocol of
Signature of the Statute of the P.C.I.J. It was worded as follows :

. Nor shall it [the Court] without the consent of the United
States entertain any request for an advisory opinion touching any
dispute or question in which the United States has or claims an
interest.” (L.N. C/166/M/66. 1929. V, p. 97.)

That reservation by the United States was in accord with a
precedent of the highest importance, namely the reply given by the
P.C.I.J in the Eastern Carelia case. It seems worth while to refer
briefly to that reply as the legal rules which it lays down are of
special interest in the present case.

*
* *

Having received a Request for an Opinion on a dispute between
Finland and Russia concerning the interpretation of certain clauses,
and being confronted by a refusal on the part of Russia to consent
to the proceedings, the P.C.I.J. declared that it is:

C1

.. well established in international law that no State can,
without its consent, be compelled to submit its disputes with other
States either to mediation or to arbitration or any other kind of
pacific settlement”.

After going on to mention the possible circumstances in which
consent may be given, the P.C.I.J. concluded :

“Such consent, however, has never been given by Russia. On
the contrary, Russia has, on several occasions, declared that it
accepts no intervention by the League of Nations in the dispute
with Finland. The refusals which Russia had already opposed to
the steps suggested by the Council have been renewed upon the
receipt by it of the notification of the request for an advisory
opinion. The Court therefore finds 1t impossible to give its opinion
on a dispute of this kind.” (Series B, No. 5, p. 28.)

From the last statement, which I have underlined, it is clearly
apparent that the above-mentioned rule of international law

41
DISSENTING OPINION BY JUDGE ZORIÈIC 103

sufficed, by itself, to enable the P.C.I.J. to say that it found it
impossible to give an answer. It is true that the Court gave “‘other
cogent reasons”, but these are only supplementary reasons which
are mentioned in order to strengthen, by considerations of practical
expediency, a decision which was already well-founded on the
legal rule that was decisive in the case.

The precedent of Eastern Carelia constitutes, in my view, a con-
vincing proof that the consent of the States is necessary, not only
in regard to contentious cases, but also in advisory cases where
the request for the opinion relates to a dispute between States,
so that the answer of the Court would decide the issue that is the
subject of the dispute.

It is also necessary to emphasize the fact that the P.C.I.J. gave
that decision in the Eastern Carelia case, in spite of the fact that,
at that time, there was no rule in existence compelling it to apply
the provisions of the Statute applicable to contentious cases.
On the contrary, it was actually as a result of that decision, which
was generally admitted to be sound, that Article 68 of the Statute
was subsequently introduced: ‘thus establishing in such a way
as to protect against any disposition to change it, even on the
part of the Court, the doctrine which inspired its reply in the
Eastern Carelia case”. (Hammarskjüld : Juridiction internationale,
“in memoriam’, Leyden, 1938, p. 285.)

The present case offers a striking analogy to the Eastern Carelia
case. To begin with, in the present case, the subject-matter of
the Advisory Opinion is also the interpretation of a treaty and
the existence of certain international obligations arising under
that treaty, so that the Court’s answer is substantially equivalent
to deciding the dispute between the parties which is now before
the Court ; secondly, in both cases, one of the parties to the dispute
refused to take part in the debates in the international organization
which subsequently requested the Opinion. Thirdly, in both cases,
one of the parties is not a member of the international Organization
and, finally, one of the parties to the dispute contests the right
of the Court to give an Opinion in the case without tts consent.

Very naturally, this analogy did not escape the notice of the
parties who appeared before the Court, and they were at special
pains to show that the theory based on that precedent was not
applicable to the present case because, in the first place, the present
dispute merely related to the clauses of the Peace Treaties con-
cerning certain procedure and not to the disputes about human
rights which gave rise to the first difference of opinion; and,
secondly—as they contended—because the Court is not obliged
to adhere to precedents.

I am unable to agree with these views.

From a legal standpoint, any dispute between States must be
treated as such, without regard to the degree of practical importance

42
DISSENTING OPINION BY JUDGE ZORICIC 104

which the solution of the dispute may present—that being, more-
over, a matter of which those States are the best judges. The States
are entitled to maintain the legal positions —whether good or bad—
which they have adopted, and it would evidentiy be very difficult
to draw a line of demarcation between important disputes and other
disputes. Once a dispute occurs, no matter what its subject, the
States are entitled to insist that it should not be subjected to any
procedure for settlement without their consent.

On the other hand, it is quite true that no international court is
bound by precedents. But there is something which this Court is
bound to take into account, namely the principles of international
law. If a precedent is firmly based on such a principle, the Court
cannot decide an analogous case in a contrary sense, so long as the
principle retains its value.

But the principle of the sovereign equality of States, and the rule
of law which follows from it and which was applied in the case of
Eastern Carelia, have lost nothing of their value. The great majority
of States have consistently opposed any kind of obligatory jurisdic-
tion. The Court should not therefore, in my opinion, allow disputes
between States to be submitted to it in an indirect fashion by way
of requests for an advisory opinion. In regard to that point, the
reasons and the needs of the organ which requested the Opinion
cannot be brought into account, for, as the P.C.I.J. stated in the
above-quoted case :

“The Court, being a Court of Justice, cannot, even in giving
advisory opinions, depart from the essential rules guiding its
activity as a court.”

The Court should therefore, in my opinion, avail itself of the
discretionary power conferred on it by Article 65 of its Statute and
state that it finds it impossible to give an Opinion on the two Ques-
tions.

(Signed) ZoRItré.

43
